Cite as: 576 U. S. ____ (2015)           1

                   GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
        TRAVIS CLINTON HITTSON v. BRUCE

               CHATMAN, WARDEN

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

              No. 14–8589. Decided June 15, 2015


  The petition for a writ of certiorari is denied.
  JUSTICE GINSBURG, with whom JUSTICE KAGAN joins,
concurring in the denial of certiorari.
  The Antiterrorism and Effective Death Penalty Act of
1996 directs a federal habeas court to train its attention
on the particular reasons—both legal and factual—why
state courts rejected a state prisoner’s federal claims.
Only if the state court’s decision “was contrary to, or in-
volved an unreasonable application of, clearly established
Federal law” or “was based on an unreasonable determi-
nation of the facts in light of the evidence presented,” may
a federal court grant habeas relief premised on a federal
claim previously adjudicated on the merits in state court.
28 U.S. C. §2254(d).
  This task is straightforward when the last state court to
decide a claim has issued an opinion explaining its deci-
sion. In that situation, a federal habeas court simply
evaluates deferentially the specific reasons set out by the
state court. E.g., Porter v. McCollum, 558 U.S. 30, 39–44
(2009) (per curiam); Rompilla v. Beard, 545 U.S. 374,
388–392 (2005); Wiggins v. Smith, 539 U.S. 510, 523–538
(2003).
  In Ylst v. Nunnemaker, 501 U.S. 797 (1991), this Court
stated how federal courts should handle a more challeng-
ing circumstance: when the last state court to reject a
prisoner’s claim issues only an unexplained order. “Where
there has been one reasoned state judgment rejecting a
2                   HITTSON v. CHATMAN

                    GINSBURG, J., concurring

federal claim,” the Court held, federal habeas courts
should presume that “later unexplained orders upholding
that judgment or rejecting the same claim rest upon the
same ground.” Id., at 803. “[U]nexplained orders,” the
Court recognized, typically reflect “agree[ment] . . . with
the reasons given below.” Id., at 804. Accordingly, “a
presumption . . . which simply ‘looks through’ [unex-
plained orders] to the last reasoned decision . . . most
nearly reflects the role [such orders] are ordinarily intended
to play.” Ibid.
  In this case, the Eleventh Circuit decided that it would
no longer apply the Ylst “look through” presumption—at
least when assessing the Georgia Supreme Court’s unex-
plained denial of a certificate of probable cause to appeal.
Although it had long “ ‘look[ed] through’ summary deci-
sions by state appellate courts,” the Eleventh Circuit
believed that a recent decision of this Court—Harrington
v. Richter, 562 U.S. 86 (2011)—had superseded Ylst.
Hittson v. GDCP Warden, 759 F.3d 1210, 1232, n. 25
(2014). Accordingly, instead of “review[ing] the reasoning
given in the [last reasoned state court] decision,” the
Eleventh Circuit held it would consider hypothetical theo-
ries that could have supported the Georgia Supreme
Court’s unexplained order. Ibid.
  The Eleventh Circuit plainly erred in discarding Ylst.
In Richter, the only state court to reject the prisoner’s
federal claim had done so in an unexplained order. See
562 U.S., at 96–97. With no reasoned opinion to look
through to, the Court had no occasion to cast doubt on
Ylst. To the contrary, the Court cited Ylst approvingly in
Richter, id., at 99–100, and did so again two years later in
Johnson v. Williams, 568 U. S. __, __, n. 1 (2013) (slip op.,
at 6, n. 1).
  The Eleventh Circuit believed that the following lan-
guage from Richter superseded Ylst and required the
appeals court to hypothesize reasons that might have
                  Cite as: 576 U. S. ____ (2015)              3

                     GINSBURG, J., concurring

supported the state court’s unexplained order: “Under
§2254(d), a habeas court must determine what arguments
or theories supported, or, as here, could have supported,
the state court’s decision.” 562 U.S., at 102 (emphasis
added). See 759 F.3d, at 1232. Richter’s hypothetical
inquiry was necessary, however, because no state court
“opinion explain[ed] the reasons relief ha[d] been denied.”
562 U.S., at 98. In that circumstance, a federal habeas
court can assess whether the state court’s decision “in-
volved an unreasonable application of . . . clearly estab-
lished Federal law,” §2254(d)(1) (emphasis added), only by
hypothesizing reasons that might have supported it. But
Richter makes clear that where the state court’s real
reasons can be ascertained, the §2254(d) analysis can and
should be based on the actual “arguments or theories
[that] supported . . . the state court’s decision.” Id., at 102.
   The Eleventh Circuit also appears to have thought it
relevant that the Georgia Supreme Court exercises man-
datory, not discretionary, review when deciding whether
to grant or deny a certificate of probable cause to appeal.
See 759 F.3d, at 1231–1232. Ylst itself, however, looked
through a nondiscretionary adjudication. See 501 U.S.,
at 800–801. And Richter confirms that it matters not
whether the state court exercised mandatory or discretion-
ary review. Although Richter required a federal habeas
court to presume that an unexplained summary affirmance
adjudicated the merits of any federal claim presented to
the state court, Richter cited Ylst as an example of how
this “presumption may be overcome.” 562 U.S., at 99. If
looking through the summary affirmance reveals that the
last reasoned state court decision found a claim procedur-
ally defaulted, then it is “more likely,” id., at 100, that the
summary affirmance of that claim “rest[ed] upon the same
ground,” Ylst, 501 U.S., at 803. In short, Richter instructs
that federal habeas courts should continue to “look
through” even nondiscretionary adjudications to deter-
4                  HITTSON v. CHATMAN

                   GINSBURG, J., concurring

mine whether a claim was procedurally defaulted. There
is no reason not to “look through” such adjudications, as
well, to determine the particular reasons why the state
court rejected the claim on the merits.
   Although the Eleventh Circuit clearly erred in declining
to apply Ylst, I concur in the denial of certiorari. The
District Court did “look through” to the last reasoned
state-court opinion, and for the reasons given by that
court, I am convinced that the Eleventh Circuit would
have reached the same conclusion had it properly applied
Ylst. See Hittson v. Humphrey, 2012 WL 5497808, *17–
*25 (MD Ga., Nov. 13, 2012). Moreover, an en banc re-
hearing petition raising the Ylst issue is currently pending
before the Eleventh Circuit. See Wilson v. Warden, No.
14–10681. That petition affords the Eleventh Circuit an
opportunity to correct its error without the need for this
Court to intervene.